       Case 2:20-cv-00062-LGW-BWC Document 9 Filed 09/09/20 Page 1 of 2




                                                                                                    FILED
                                                                                         John E. Triplett, Acting Clerk
                       IN THE UNITED STATES DISTRICT COURT                                United States District Court

                      FOR THE SOUTHERN DISTRICT OF GEORGIA                            By casbell at 8:44 am, Sep 09, 2020

                               BRUNSWICK DIVISION


 CHRISTOPHER BARFIELD,

                 Petitioner,                                 CIVIL ACTION NO.: 2:20-cv-62

         v.

 LINDA GETER,

                 Respondent.


                                             ORDER

       This matter is before the Court on Petitioner Christopher Barfield’s (“Barfield”) payment

of the requisite filing fee after I issued a Report recommending dismissal of Barfield’s 28 U.S.C.

§ 2241 Petition for failure to follow this Court’s Orders, docs. 4, 6. Doc. 7. Thus, the Court

VACATES the August 24, 2020 Report and Recommendation.

       However, the Court notes this Report and Recommendation was returned as

undeliverable with the notations: “Return to Sender, Refused, Unable to Forward.” Doc. 8. The

Court reminds Barfield of his responsibility to notify the Court, in writing, of any change in

address. Local R. 11.1. If this Court’s most recent mailing was returned as a result of Barfield’s

transfer to another facility and he failed to notify the Court of his change in address, as required,

the Court will dismiss his Petition for failing to follow a Local Rule of this Court. Barfield shall

have 14 days to notify the Court of any change in his address or otherwise respond to this Order.

If Barfield fails to do so, the Court will also dismiss his Petition without prejudice for failing to
      Case 2:20-cv-00062-LGW-BWC Document 9 Filed 09/09/20 Page 2 of 2



follow an Order of this Court.

       SO ORDERED, this 9th day of September, 2020.




                                 _____________________________________
                                 BENJAMIN W. CHEESBRO
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                          2
